DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, and 5-15 are pending and under examination.
Claims 4 and 16 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 05/11/2021 have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 02/12/2021. 
Based on the amended claims and remarks received on 05/11/2021, the previous prior art rejection based on Beller has been withdrawn and a new prior art rejection has been set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 1 has been amended to recite “an electrical sensor configured to be arranged at a laboratory liquid container within reach of a liquid contained in the laboratory liquid container such that the liquid does not contact the electrical sensor in a problem-free state of the laboratory liquid container and such that the liquid is displaced towards the electrical sensor and contacts the electrical sensor in a problematic state of the laboratory liquid container”.  The term “within reach” is a relative term and it is unclear as to the metes and bounds of “within reach” such that one of ordinary skill in the art could draw a clear boundary around what would or would not be covered by this term as no standard for determining what would or would not be considered “within reach” is set forth.  Furthermore, the amended language “a problem-free state” and “a problematic state” does not provide any additional clarification as these terms are also relative terms which are unclear as to the metes and bounds such that one of ordinary skill in the art could draw a clear boundary around what would or would not be covered by these terms and no standard for determining what “a problematic state” and “a problem-free state” are set forth.  Would a cracked container that leaks be “a problematic state” and would the liquid be “within reach” of the electrical 
	Claims 2-3 and 5-15 are also rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (Beller; figs 1 & 2, [0001, 0030]), and further in view of Hodges (US Patent No. 6,571,651; Pub. Date: Jun. 3, 2003).

Regarding claim 1, Beller teaches a detector for a laboratory liquid distribution system (Beller; figs 1 & 2, [0001, 0030]), the detector comprising:
an electrical sensor configured to be arranged at a laboratory liquid container within 5 reach of a liquid contained in the laboratory liquid container such that the liquid does not contact the electrical sensor in a problem-free state of the laboratory liquid container and such that the liquid is displaced towards the electrical sensor and contacts the electrical sensor in a problematic state of the laboratory liquid container and to generate an electrical sensor signal (ES) when the liquid contacts the electrical sensor, (Beller teaches two measuring electrodes (2, 3) secured to a lid (1) that extend into a metered container; figs 1 & 2, #2, #3, [0031].  Beller also teaches a measurement current IM is generated when the two electrodes come into contact with the conductive liquid in the container which signals to the process flow control that the fill level is reached, and that immediate halting of the suction procedure is triggered when the evaluating unit 14 detects the measurement current IM is above a threshold value; [0003, 0031, 0036]. Therefore, the two electrodes being within reach of a liquid contained in the container and (i) the liquid does not contact the electrical sensor when the fluid is not near the maximum capacity of the liquid container, thereby defining a problem-free state wherein liquid does not contact the electrical sensor in the liquid container and (ii) the liquid does contact the electrical sensors when the fluid is near the maximum capacity of the liquid container, thereby defining a problematic state wherein liquid does contact the electrical sensor in the liquid container)
wherein the electrical sensor comprises a pair of exposed electrodes configured to be electrically connected by the liquid and to generate the electrical sensor signal (ES) when the liquid contacts the pair of exposed electrodes (Beller teaches the sensor comprises measuring M as soon as both measuring electrodes (2, 3) come into contact with the conductive sample medium; [0031]).
Beller does not teach wherein a maximum distance between the pair of exposed electrodes is 1000 µm.
However, Hodges teaches the analogous art of a detector comprising an electrical sensor with a pair of exposed electrodes configured to be electrically connected by a liquid and to generate an electrical sensor signal when the liquid contacts the pair of exposed electrodes (Hodges teaches a device 10 comprising a sensing chamber 14; col. 3 lines 49-55 – a detector that detects the sensing chamber 14 has begun to fill with a fluid; col. 4 lines 22-32 – two electrode layers separated by a height of the sensing chamber; col. 5 lines 63-65 – and that the distance between the two electrodes is about 400 to 600 microns; col. 6 lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distance between the pair of exposed electrodes of Beller such that the distance between the pair of exposed electrodes was a maximum of 1000 µm, as taught by Hodges, because Hodges teaches that the optimal distance between the electrodes is a function of the type of fluid, an analyte of interest, and the total volume of the fluid container; Hodges; col. 6 lines 10-13.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Beller and Hodges both teach a detector comprising an electrical sensor with a pair of exposed electrodes configured to be electrically connected by a liquid and to generate an electrical sensor signal when the liquid contacts the pair of exposed electrodes (Hodges; col. 3 lines 49-55; col. 4 lines 22-32; col. 5 lines 63-65; col. 6 lines 13-14).

Regarding claim 2, modified Beller teaches the detector according to claim 1 above, wherein the electrical sensor is configured to cover an opening of the laboratory liquid container (Beller teaches the electrical sensor is secured to a lid of the container; fig. 1, #1, [0030]).10  

Regarding claim 3, modified Beller teaches the detector according to claim 1 above, wherein the electrical sensor has a sensing area, wherein the electrical sensor is configured to generate the electrical sensor signal (ES) when the liquid contacts the sensing area (Beller; fig. 2 – area defined by 2, 3).
Beller does not explicitly teach the sensing area has a size in the range of 50 mm2 to 400 mm2.
However, Beller does teach electrodes 2, 3 that define an area at a laboratory liquid container within reach of a liquid contained in the laboratory liquid container that generate an electrical signal when the liquid contacts the area where the electrodes 2, 3 are disposed.   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the sensing area of Beller such that the sensing area has a size in the range of 50mm2 to 400mm2 because the sensing area having a size in the range of 50mm2 to 400mm2 is merely a change in size/proportion which would be necessitated by the relative size and shape of the laboratory liquid container which the electrical sensor is configured to be arranged at.  The modification resulting in the sensing area having a size in the range of 50mm2 to 400mm2.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between 

Regarding claim 5, modified Beller teaches the detector according to claim 1, further comprises, a mount configured to mount the electrical sensor at the laboratory liquid container within reach of the liquid (Beller teaches the electrical sensor is secured to a lid of the container; fig. 1, #1, [0030]).  

Regarding claim 6, modified Beller teaches the detector according to claim 1 above, further comprising, a signal output electrically 25connected with the electrical sensor and configured to output a detector signal (DS) in dependence of the generated electrical sensor signal (ES) (Beller teaches the generated electrical sensor signal IM is configured to forward a signal to the process flow control when the conductive sample medium contacts the electrodes; [0031].  Therefore the device of Beller having a signal output since the generated electrical sensor signal IM is forwarded to a process flow control).  

Regarding claim 9, modified Beller teaches a detector system for the laboratory liquid distribution system (Beller; figs 1 & 2, [0001, 0030]), the detector system comprising: 

the detector according to claim 1, wherein the electrical sensor is arranged at the laboratory liquid container within reach of the liquid (The detector according to claim 1 has previously been discussed in claim 1 above.  Beller also teaches a measurement current IM is generated when the two electrodes come into contact with the conductive liquid in the container which signals to the process flow control that the fill level is reached; [0031]. Therefore, the two electrodes being within reach of a liquid contained in the container).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Beller; figs 1 & 2, [0001, 0030]), Hodges (US Patent No. 6,571,651; Pub. Date: Jun. 3, 2003), and further in view of Crum et al (US 2017/0320054; Pub. Date: Nov. 9, 2017)

Regarding claim 7, modified Beller teaches the detector according to claim 6 above, having the signal output configured to output the detector signal.Page 21 of 25 Docket No.: P34070-US  
Modified Beller does not teach the signal output is a wireless signal output, wherein the wireless signal output is as a wireless30 detector signal.
However, Crum teaches the analogous art of a detector (Crum; fig. 2, #422(a-d), [0251]), wherein the detector comprises a wireless signal output configured to output a wireless detector signal (Crum teaches the detector device 422 includes a radio-frequency identification (RFID) tag with a small metallic antenna and a silicon chip, and the information content of the RFID tag communicates with the communication device 452; [0251]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signal out configured to output the detector signal of modified Beller, with the wireless signal output that is a wireless signal output, as taught by Crum, because Crum teaches the wireless signal output that is a wireless signal allows sample to be held in a carrier assembly and transported by a transporter; (Crum; 0014]).  One of ordinary skill in the art would have 

Regarding claim 8, modified Beller teaches the detector according to claim 1 above comprising the laboratory liquid container and the electrical sensor that generates an electrical sensor signal.
Modified Beller does not teach an inertial sensor configured to be arranged in a region of the laboratory liquid container to cooperate with the electrical sensor and to generate an inertial sensor signal comprising an inertial value in dependence of the generated electrical sensor signal.  
However, Crum teaches the analogous art of a detector (Crum; fig. 2, #422(a-d), [0251]), wherein the detector comprises an inertial sensor configured to be arranged in a region of the laboratory liquid container and to generate an inertial sensor signal comprising an inertial value (Crum teaches a detector 422 physically coupled to the container; fig. 2, [0251], the detector 422 includes a radio-frequency identification (RFID) tag with a small metallic antenna and a silicon chip to communicate the information content of the RFID tag with a communication device 452; [0251].  Crum additionally teaches that the detection device includes sensing elements which consist of an accelerometer; [0251, 0254]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detector of modified Beller to further include an inertial sensor configured to generate an inertial sensor signal, as taught by Crum, because Crum teaches the accelerometer records impact or inversion of the container (Crum; [0254]).  The modification resulting in the inertial sensor being configured to cooperate with the electrical sensor in dependence of the generated electrical sensor signal since Crum teaches the accelerometer is used to record impact or inversion; [0254].  Therefore, when the container is inverted, both the electrical sensor and the .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Beller; figs 1 & 2, [0001, 0030]), Hodges (US Patent No. 6,571,651; Pub. Date: Jun. 3, 2003), and further in view of Denninger et al. (US 2014/0231217; Pub. Date: Aug. 21, 2014)

Regarding claim 10, modified Beller teaches a detector system for the laboratory liquid distribution system (Beller; figs 1 & 2, [0001, 0030]), the detector system comprising: 
the detector according to claim 1 (The detector according to claim 1 has previously been discussed above).
Modified Beller does not teach a liquid container carrier, wherein the liquid container carrier is adapted to carry at least one laboratory liquid container containing the liquid and wherein the detector is carried by the liquid container carrier.
However, Denninger teaches the analogous art of a detector system (Denninger teaches RDID readers placed at one or more specific locations within the system, and an RFID tag on each sample container; [0047-0048]) for a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]), the detector system comprising a detector (Denninger; fig. 5, #9, #10, [0047-0048, 0092]) and a liquid container carrier (Denninger; fig. 5, #1’, [0091]), wherein the liquid container carrier is adapted to carry at least one laboratory liquid container containing the liquid (Denninger; fig. 4, #3, [0063, 0089]) and wherein the detector is carried by the liquid container carrier (Denninger; fig. 5, #1’, #9, #10, [0047-0048, 0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detector system of modified Beller to further include a liquid container carrier adapted to carry at least one laboratory liquid container, as taught by Denninger, because 

Regarding claim 11, modified Beller teaches the laboratory liquid distribution system (Beller; [0002-0004]) further comprising: 
a detector according to claim 1 (The detector of claim 1 has previously been discussed above).Page 22 of 25 Docket No.: P34070-US  
Modified Beller does not teach a plurality of liquid container carriers, wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing the liquid; a transport plane, wherein the transport plane is configured to support the plurality of liquid container carriers; a plurality of drive elements configured to move the plurality of liquid container carriers on the transport plane; a control device configured to control the plurality of drive elements such that the plurality of liquid container carriers moves on the transport plane along corresponding transport paths.
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising a plurality of liquid container carriers (Denninger; fig. 5, #1’, [0006]), wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing a liquid (Denninger; fig. 4, #3, [0063-0064]), a transport plane, wherein the transport plane is configured to support the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further includes a plurality of liquid container carriers configured to carry at least one laboratory liquid container, a transport plane configured to support the container carriers, a plurality of drive elements configured to move the container carriers on the transport plane, and a control device configured to control the drive elements such that the container carrier move on the transport plane along corresponding transport paths, as taught by Denninger, because Denninger teaches the container carriers configured to carry at least one container along a transport plane controlled by a plurality of drive elements allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 12, modified Beller teaches the laboratory liquid distribution system (Beller; [0002-0004]), further comprising:
the detector system according to claim 9 (The detector system of claim 9 has previously been discussed above).
Modified Beller does not teach a plurality of liquid container carriers, wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing the liquid; a transport plane, wherein the transport plane is configured to support the 
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising a plurality of liquid container carriers (Denninger; fig. 5, #1’, [0006]), wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing a liquid (Denninger; fig. 4, #3, [0063-0064]), a transport plane, wherein the transport plane is configured to support the plurality of liquid container carriers on the transport plane (Denninger; fig. 1, #4, [0065]), a plurality of drive elements configured to move the plurality of liquid container carriers on the transport plane (Denninger; figs, 1-3, [0065-0067]), a control device configured to control the plurality of drive elements such that the plurality of liquid container carrier moves on the transport path along corresponding transport paths (Denninger; figs. 1-3, [0065-0067, 0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further includes a plurality of liquid container carriers configured to carry at least one laboratory liquid container, a transport plane configured to support the container carriers, a plurality of drive elements configured to move the container carriers on the transport plane, and a control device configured to control the drive elements such that the container carrier move on the transport plane along corresponding transport paths, as taught by Denninger, because Denninger teaches the container carriers configured to carry at least one container along a transport plane controlled by a plurality of drive elements allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with 

Regarding claim 13, modified Beller teaches the laboratory liquid distribution system according to claim 12 above.
Modified Beller does not teach a signal receiver configured to receive the electrical sensor signal and/or the detector signal (DS, RS) and/or an inertial sensor signal (IS), wherein the control device configured to cooperate with the signal receiver and is configured to control the plurality of drive elements in dependence of the received electrical sensor signal and/or the received detector signal (DS, RS) and/or the received inertial sensor signal (IS)
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising a signal receiver configured to receive the electrical sensor signal and/or a detector signal and/or an inertial sensor signal, wherein the control device configured to cooperate with the signal receiver and is configured to control the plurality of drive elements in dependence of the received electrical sensor signal and/or the received detector signal and/or the received inertial sensor signal (Denninger teaches the RFID tag on each container carrier can be read by an RFID reader placed at one or more specific locations within the laboratory liquid distribution system below the transport plane; [0047-0048], the control device comprises a move unit that cooperates with the RFID reader to control movement of the container carriers by generating driving commands based on computed routes using a driver unit, and the driver unit cooperates with the drive elements in response to commands received from a routing unit; [0108-0109]).  Therefore, RFID reader of Denninger being a signal receiver configured to receive the detector signal and control the drive elements in response to the received detector signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further include a signal 

Regarding claim 14, modified Beller teaches the laboratory liquid distribution system according to claim 12 above.
Modified Beller does not teach wherein each of the plurality of liquid container carriers comprises a magnetically active device, wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged below the transport plane and is configured to move the plurality of liquid container carriers on the transport plane by applying a magnetic drive force to the plurality of liquid container carriers, and wherein the control device is configured to control the number of electro-magnetic actuators such that the plurality of liquid container carriers moves on the transport plane along corresponding transport paths.  
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising the plurality of liquid container carriers comprising a magnetically active device (Denninger; fig. 5, #6, #7, [0091]), wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators (Denninger; fig. 5, #5’, [0006, 0021, 0024, 0043, 0046, 0051, 0091]), wherein the plurality of electo-magnetic actuators is stationary arranged below the transport plane (Denninger; fig. 5, #5’, [0006, 0021, 0043, 0057, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further include the plurality of liquid container carriers comprising a magnetically active drive such, the plurality of drive elements to comprise a plurality of electro-magnetic actuators stationary below the transport plane configured to move the container carriers, and the control device to control the electromagnetic actuators, as taught by Denninger, because Denninger teaches the laboratory distribution system comprising the container carriers having the magnetically active drive, the electro-magnetic actuations stationary below the transport plane, and the control device which controls the electromagnetic actuators allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 15, modified Beller teaches a laboratory automation system (Beller; [0002-0004]), the laboratory automation system comprising:Page 23 of 25 Docket No.: P34070-US 
the laboratory liquid distribution system according to claims 11 (The laboratory liquid distribution system of claim 11 has previously been discussed above).
 wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers and/or laboratory liquid containers between the laboratory stations.  
However, Denninger teaches the analogous art of a laboratory automation system (Denninger; fig. 1, #1000) further comprising a plurality of laboratory stations (Denninger; fig. 1, #22, [0063]) and wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers and/or laboratory liquid containers between the laboratory stations (Denninger; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory automation system of modified Beller to further include a plurality of laboratory stations wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers between the laboratory stations, as taught by Denninger, because Denninger teaches the laboratory automation system having the plurality of laboratory stations wherein the liquid distribution system is configured to distribute the plurality of liquid containers between the stations is well-known and conventional in the art of laboratory sample distribution systems (Denninger; [0002-0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory automation system (Denninger; fig. 1, #1000).

Response to Arguments
Applicants arguments filed on 05/11/2021 have been fully considered.

Applicant(s) argue on page 6 of their remarks that the 112(b) indefinite rejection towards claim 1 has been overcome by the amended claim language.  The Examiner respectfully disagrees.


Applicant(s) argue on pages 6-7 of their remarks towards the 102 rejection over claims 1-6, 9, and 16 that Beller fails to disclose that the maximum distance between the pair of exposed electrodes is 1000 µm.  The Examiner agrees with Applicant(s) arguments, however, Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Accordingly, the Examiner has amended the rejection based on Beller with Hodges, which teaches the analogous art of a detector comprising an electrical sensor with a pair of exposed electrodes configured to be electrically connected by a liquid and to generate an electrical sensor signal when the liquid contacts the pair of exposed electrodes (Hodges teaches 

Lastly, Applicant(s) argue on page 7 of their remarks towards the 102 rejection over claims 1-6, 9, and 16 that a larger distance much greater than 1000 µm between the electrodes of Beller is preferred since the fabrication of the lid would be easier.  The Examiner respectfully disagrees and notes that this is merely a matter of Applicant(s) opinion and does not distinguish the claimed invention over the prior art in terms of structure.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798